            Case 1:20-cv-05685-ER Document 18 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAPE M. DIEDHIOU,
                                    Plaintiff,
                                                                                     ORDER
                         – against –
                                                                               20 Civ. 5685 (ER)
THE REPUBLIC OF SENEGAL, and
TERANGA, LLC,
                     Defendants.


Ramos, D.J.:

         Plaintiff Diedhiou filed his Complaint on July 23, 2020. Doc. 1. Service was made on

Defendant Senegal on September 2, 2020 and on Defendant Teranga on October 14, 2020. Docs.

9, 10. On December 25, 2020, Plaintiff filed a request for a proposed Clerk’s certificate of

default against Senegal. Doc. 13. The request was denied, and Plaintiff moved to reconsider the

denial. Doc. 14.

         The Court is now in receipt of Plaintiff’s memorandum of law in support of his motion to

reconsider. Doc. 17. The Court is satisfied that Plaintiff’s service was proper under 28 U.S.C. §

1608(a)(3).1 The Clerk of Court is therefore respectfully instructed to issue Diedhiou’s proposed

certificate of default and terminate docket number 17.

         It is SO ORDERED.

Dated:     January 15, 2021
           New York, New York
                                                                               Edgardo Ramos, U.S.D.J.




1
 Plaintiff states that § 1608(a)(3) is the proper method of service because no “special arrangement for service
between the plaintiff and the foreign state” or “applicable international convention on service of judicial documents”
applied. See 28 U.S.C. § 1608(a)(1)-(2).
